Citation Nr: 1822884	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-39 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for major depression from January 22, 2013.

Entitlement to an evaluation in excess of 10 percent for a lumbar spine disorder from January 22, 2013

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1992 to March 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision and a March 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2018.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran stated in his January 2018 Board hearing that he has been receiving treatment for his psychiatric condition from a VA psychiatrist from 2010 or 2011 to the present day.  The most recent VA treatment records associated with the file appear to be from February 2015.  Consequently, on remand, any outstanding private or VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to the Veteran's claim for a higher rating for his service-connected lumbar spine disorder, the Veteran indicated in his January 2018 Board hearing that his lumbar spine disorder has gotten worse since his last VA examination in March 2014.  Consequently, the Board finds that a new VA examination is warranted to assess the current severity of the Veteran's lumbar spine disorder. 

With respect to the Veteran's claim for a higher initial rating for his service-connected anxiety disorder, the Veteran indicated in his January 2018 Board hearing that he has been receiving psychiatric treatment at the Tulsa VA Outpatient Clinic, and that he believes the current severity of his psychiatric condition has been accurately assessed by his treating psychologist.  Therefore, if the VA treatment records obtained on remand indicate that the Veteran's psychiatric disability has worsened since his October 2014 VA examination, then the AOJ should obtain a new VA psychiatric examination to assess the current severity of the Veteran's major depression.

The Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from the Tulsa VA Outpatient Clinic, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disorder 

3.  IF the Veteran's VA psychiatric treatment records indicate that the Veteran's service-connected major depression has potentially worsened since his October 2014 VA psychiatric examination, THEN schedule the Veteran for a VA psychiatric examination to determine the current severity of his major depression disorder and its effect on his social and occupational functioning.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability and indicate the impact of such on his social and occupational functioning.

4.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

